DETAILED ACTION
Notice to Applicant
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to the  filed on 5/15/2020.  
Claims 1-20  currently pending and have been examined.

Information Disclosure Statement
The Information Disclosure Statement filed on 8/14/2020 has been considered. An initialed copy of the Form 1449 is enclosed herewith.

Priority
Applicant’s claim for the benefit of prior-filed applications (non-provisional application 14/508,320, filed 10/7/2014) under 35 U.S.C. 110(e) or under 35 U.S.C. 120, 121, or 365(c), or under 35 U.S.C. 119(a)-(d) or (f) is acknowledged.  

Claim Objections
Self-Dependency
Claim 8 is objected to because of the following informalities:  Claim 8 is dependent upon itself.  Appropriate correction is required.
Duplicate Claim
Claim 14 is objected to because of the following informalities:  There are two (2) instances of Claim 14.  Appropriate correction is required.
Improper Dependent Claim
Claim 15 objected to for the following informalities: Claim 15 refers to the non-transitory computer-readable medium of Claim 13, however Claim 13 is a method claim.  Appropriate correction is required.
Basis for Nonstatutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Rejection, Nonstatutory Double Patenting – No Secondary Reference
Claims 1-20 iare rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,691,777. Although the claims at issue are not identical, they are not patentably distinct from each other because the differences between the conflicting claims (i.e. “configuring, based on the care plan, the monitoring device to collect the biometric data”, etc. versus “configuring, at the care plan management system based on the care plan, the at least one monitoring device to collect biometric data corresponding to the plurality of observation metrics”, etc.) are minor and not distinguishing the overall appearance of one over the other.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES P. COLEMAN whose telephone number is (571) 270-7788.  The examiner can normally be reached on Monday through Thursday 7:30a-5:00p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT W. MORGAN can be reached on (571) 272-6773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C. P. C./
Examiner, Art Unit 3626


/ROBERT W MORGAN/Supervisory Patent Examiner, Art Unit 3626